               Case 3:20-cv-00598-CLB Document 14
                                               15 Filed 02/16/21
                                                        02/17/21 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                    UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10

11   CHRISTINE RICHARDS,                              )
                                                      )   Case No.: 3:20-cv-00598-CLB
12           Plaintiff,                               )
                                                      )   STIPULATION TO VOLUNTARY
13                   v.                               )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,                 )   PLAINTIFF
15                                                    )
             Defendant.                               )
16                                                    )
                                                      )
17

18

19           IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22           In the process of preparing the certified administrative record in this case, Defendant has

23 learned that nine of the record exhibits containing medical records do not belong to the Plaintiff in this

24 matter.

25           On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

26 removal of the aforementioned exhibits and a de novo hearing and new decision.
              Case 3:20-cv-00598-CLB Document 14
                                              15 Filed 02/16/21
                                                       02/17/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3
 4 Dated: February 16, 2021                       Respectfully submitted,

 5                                                ROHLFING & KALAGIAN, LLP
 6                                                /s/ Marc V. Kalagian
                                                  MARC V. KALAGIAN
 7                                                (*as authorized via email on February 16, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: February 16, 2021                     Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17
                                                            IT IS SO ORDERED:
18

19                                                          HON. CARLA BALDWIN
                                                            UNITED STATES MAGISTRATE JUDGE
20

21                                                                  February 17, 2021
                                                            DATED: ___________________________
22

23

24

25

26                                                      2
              Case 3:20-cv-00598-CLB Document 14
                                              15 Filed 02/16/21
                                                       02/17/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My

 3 business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to
 4 the above-entitled action. On the date set forth below, I caused service of STIPULATION TO
   VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g) AND TO
 5
   ENTRY OF JUDGMENT FOR PLAINTIFF on the following parties by electronically filing the
 6
   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice
 7
   of the filing:
 8
           Marc Kalagian
 9
           marc.kalagian@rksslaw.com,
10         Attorney for Plaintiff

11          Leonard Stone
            lstone@shookandstone.com
12          Attorney for Plaintiff
13          I declare under penalty of perjury that the foregoing is true and correct.
14          Dated: February 16, 2021
15
                                                             /s/ Allison J. Cheung
16                                                           ALLISON J. CHEUNG
                                                             Special Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26                                                       3
